The State




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    September 2, 2014

                                   No. 04-14-00099-CR

                              Rodolfo Mata RODRIGUEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR4828
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER

       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on September 29, 2014. No further extensions will be granted.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court